Citation Nr: 0827309	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  06-14 046A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for depression.

2. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2006 rating decision of the RO 
in St. Paul, Minnesota, which in pertinent part denied a 
claim for service connection for depression and denied a 
petition to reopen a claim for service connection for PTSD.

Following the issuance of the April 2006 rating decision, the 
RO issued a May 2006 Statement of the Case (SOC) reopening 
the veteran's claim for service connection for PTSD and 
denying the claim on the merits.  Notwithstanding the 
determination reached by the RO, the Board must find new and 
material evidence in order to establish its jurisdiction to 
review the merits of a previously disallowed claim.  See 
Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also 
VAOPGCPREC 05-92.

The Board concludes that new and material evidence has indeed 
been associated with the claims folder.  The veteran's claim 
of service connection for PTSD disability was denied by a 
December 1991 Board decision on the basis that the evidence 
did not show that the veteran developed PTSD as a consequence 
of military service.  Specifically, it was noted that the 
veteran had never been diagnosed with PTSD.  Since then, new 
and material evidence addressing this issue (i.e. evidence 
establishing a diagnosis of PTSD) has been submitted in the 
form of a February 2006 psychosocial evaluation report from 
ASC Psychological Clinic.  Therefore, the claim is reopened.  
See 38 C.F.R. § 3.156(a).  The Board will proceed to review 
the decision on the merits.  As such, the Board finds that 
any error related to the VCAA on the petition to reopen is 
moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 19 Vet. App. 
103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The preponderance of the evidence does not establish that the 
veteran's depression had its onset in service or is otherwise 
related to his active military service.  


CONCLUSION OF LAW

The veteran's depression was not incurred in, or aggravated 
by, active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim for service connection 
for depression, VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to the initial adjudication of the veteran's claim, a 
letter dated in December 2005 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Pelegrini II, 
18 Vet. App. at 120-21.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection for 
depression, any questions as to the appropriate disability 
ratings or effective dates to be assigned are rendered moot, 
and no further notice is needed.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  In any event, it is noted that the 
veteran was given proper notice in a March 2006 letter and 
was given ample opportunity to respond.  The veteran 
responded in April 2006 indicating that he had no additional 
information or evidence to give VA to substantiate his claim.  
Thereafter, the claim was readjudicated in a May 2006 SOC and 
an August 2006 Supplemental Statement of the Case (SSOC).  
Thus, there was no deficiency in notice and a harmless error 
analysis is not necessary.  See Mayfield v. Nicholson, 
499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect). 

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The Board concludes an examination is not needed in this case 
because the only evidence indicating the veteran "suffered 
an event, injury or disease in service" is his own lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  The U.S. Court of Appeals 
for Veterans Claims has held, in circumstances similar to 
this, where the supporting evidence of record consists only 
of a lay statement, that VA is not obligated, pursuant to 
section 5103A(d), to provide an appellant with a medical 
nexus opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that § 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  There is no 
reasonable possibility that a medical opinion would aid in 
substantiating the veteran's claim since it could not provide 
evidence of a past event.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

The veteran contends that he has depression as a result of 
active service.  For the reasons that follow, the Board 
concludes that service connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

As an initial matter, the Board notes that medical evidence 
establishes that the veteran has a current disability.  A 
February 2006 psychosocial evaluation report from ASC 
Psychological Clinic shows that the veteran has been 
diagnosed with a major depressive disorder, with mood 
incongruent psychotic features.  VA treatment records dated 
in November 2006 indicate that the veteran has ST segment 
depression laterally.  In light of these findings, the Board 
finds that there is medical evidence of a current disability, 
thereby satisfying the first element of service connection.  
See Hickson, supra. 

The inquiry that follows is whether there is evidence of an 
in-service disease or injury.  The Board has reviewed the 
veteran's service medical records and finds that they are 
negative for any complaints, treatment, or diagnosis of 
depression during service.  No psychiatric conditions were 
noted in his October 1969 separation examination report.  

None of the other medical evidence of record links the 
veteran's current depression to active service.  There is no 
evidence of depression for many years following service 
separation.  This period without treatment is evidence that 
there has not been a continuity of symptomatology, and it 
weighs heavily against the claim on a direct basis.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Given the 
amount of time that has passed between service and the first 
treatment of record for depression, and the fact that the 
claims folder completely lacks any medical opinion or 
indication that the veteran's depression is related to his 
active duty, the Board has concluded that service connection 
is not warranted for depression.

The Board is mindful of the veteran's statements regarding 
the etiology of his depression.  The veteran can attest to 
factual matters of which he has first-hand knowledge; for 
example, he is competent to report that he experiences 
certain symptoms.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  However, the veteran as a lay person has 
not been shown to be capable of making medical conclusions, 
thus, his statements regarding the etiology of his disability 
are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  While the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-470 
(1994).  Therefore, he cannot provide a competent opinion 
regarding the cause of his current disability.

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for depression.  Consequently, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

Entitlement to service connection for depression is denied.


REMAND

The veteran contends that he currently has PTSD as a result 
of his service in Vietnam.  He has submitted a February 2006 
psychosocial evaluation report from ASC Psychological Clinic, 
which reflects a diagnosis of PTSD and attributes the PTSD to 
his experiences in Vietnam.  

Although evidence of a current diagnosis is now associated 
with the record, an in-service stressor has yet to be 
verified.  

The veteran's DD-214 form shows that the veteran's military 
occupational specialty was an infantry indirect fire crewman.  
Service personnel records reveal that he had one year of 
service in Vietnam and that his duties were as an ammunition 
bearer.  The veteran was awarded the Vietnam Service Medal 
and the Vietnam Campaign Medal; however there is no evidence 
that he received any awards indicative of combat service.  
Service personnel records show that while in Vietnam, the 
veteran was assigned to several units within the 1st Calvary 
Division, initially D Company 2nd Battalion 12th US Calvary, 
thereafter HHC 2nd Brigade, and then D Company 2nd Battalion 
5th US Calvary.  

Additionally, the veteran contends that at one point during 
his Vietnam service, he was hospitalized in Vietnam and 
thereafter transferred to another hospital in Japan.  See 
Veteran's statements, December 2005, January 2006 and 
February 2006.  Service medical records confirm that from 
March 1967 to June 1967 the veteran was treated at: 
Headquarter & Support Company, 15th Medical Battalion 
(Airmobile), APO 96490; 85th Evacuation Hospital (SMBL), APO 
96238; 106th General Hospital, Japan, APO 96503; and US Army 
Dispensary, Camp Zama, Japan, APO 96343.  The records 
document treatment for bilateral sensorineural hearing loss 
due to noise exposure.  The records also note that the 
veteran suffered traumatic perforation as a result of getting 
hit on the ear.  

In light of the foregoing, the Board finds that further 
evidentiary development is necessary with respect to the 
veteran's claimed stressors.  The Agency of Original 
Jurisdiction (AOJ) should make reasonable efforts to verify 
the veteran's purported stressors by obtaining his unit 
records for the relevant time periods.  Alternative sources 
of evidence should also be explored.  

If, following the aforementioned evidentiary development, the 
veteran's stressor is verified, the veteran should be 
scheduled for a VA psychiatric examination.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006); 38 U.S.C.A. 
§ 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the veteran to 
identify and authorize the release of any 
and all records of treatment for PTSD 
from February 2006 to the present.  The 
AOJ should obtain all records for which 
adequate identification and authorization 
is received.

2. The AOJ should attempt to verify the 
veteran's claimed stressors through the 
appropriate channels, to include the 
JSRRC.  Specifically, a request should be 
made to locate unit records for the 
following units and corresponding time 
periods: (1) D Company 2nd Battalion 12th 
US Calvary 1st Calvary Division from 
March 1967 to October 1967; (2) HHC 2nd 
Brigade 1st Calvary Division from October 
1967 to January 1968; and (3) D Company 
2nd Battalion 5th US Calvary 1st Calvary 
Division from January 1968 to March 1968.  
JSRRC should be provided with all 
pertinent information, to include copies 
of personnel records, units of 
assignment, and stressor statements.  If 
more details are required to conduct such 
a search, the veteran should be urged to 
provide the necessary information.  The 
results of such request, whether 
successful or unsuccessful, should be 
documented in the claims file, and the 
veteran informed of any negative results.  

3. If the stressor is verified, the AOJ 
should schedule the veteran for a VA 
psychiatric examination to assess the 
current nature and etiology of his PTSD.  
The entire claims folder must be made 
available to the examiner prior to the 
examination.  The examiner must note in 
the examination report that the claims 
folder was reviewed in conjunction with 
the examination.  The examiner should 
render an opinion as to whether the 
veteran has PTSD based on the DSM-IV 
criteria and, if so, whether the PTSD is 
at least as likely as not (i.e., to at 
least a 50:50 degree of probability) 
related to the veteran's verified 
stressor(s), or whether such a 
relationship is unlikely (i.e., less than 
a 50:50 degree of probability).  The 
examiner should provide a complete 
rationale for any opinion provided.

4.  Thereafter, the AOJ should 
readjudicate the claim for service 
connection for PTSD.  If the benefit 
sought on appeal is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case (SSOC) and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim. 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


